Case 1:18-cv-06432-JFK Document 19 Filed 03/20/20 Page 1 of 2

 

 

 

   

 

 

 

 

 

 

|| USDC SDNY
UNITED STATES DOCUMENT oe
SECURITIES AND EXCHANGE COMMISSIOWELEGTRONICALLY FILED |:
NEW YORK REGIONAL OFFICE DOC #tumprone: (212)336-5541 |’
200 VESEY STREET, SUITE 400 DATERILEDS< UH (6 [20520 I.
NEW YORK, NY 10281-1022 Sean Git Ronee | fi
March 20, 2020

By ECF

Hon. John F. Keenan
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

 

 

Re: SEC v. John Geraci, 18 Civ. 6432 (JFK)

Dear Judge Keenan:

Plaintiff Securities and Exchange Commission (“Commission”) respectfully submits this
letter pursuant to the Court’s Order of February 20, 2020 (Docket No. 18) directing the parties to
submit a status update. The Commission respectfully requests that the stay in this case be lifted.

As background, on October 28, 2019, Defendant John Geraci (“Geraci”) pled guilty to
conspiracy to commit securities fraud and wire fraud, in violation of Title 18, United States
Code, Section 371, in the related criminal proceeding, United States v. John Geraci, 18-cr-715
(AJN) (the “Criminal Case”). On January 24, 2020, the court in the Criminal Case sentenced
Geraci to a prison term of 24 months and ordered restitution totaling $1,098,971.38. Geraci is
scheduled to report to prison on March 23, 2020.

Geraci is pro se in the Commission’s civil action. On November 15, 2019, the
undersigned presented Geraci, through the attorney representing him in the Criminal Case, with a
proposed settlement (that would need to be approved by the Commission itself, if Geraci
consented). We followed up with that attorney and with Geraci on a number of occasions to see
if Geraci was prepared to accept the settlement offer but received no definitive response. I spoke
with Geraci yesterday and advised him that, absent a settlement, we would request that the stay
be lifted. Geraci indicated that he was not feeling well but that he hoped to have an attorney
review the settlement papers and that he would get back to us today. In response to our email to
him this afternoon, Geraci stated that he was dealing with several medical issues today and
would get back to us thereafter.

The Commission will continue to explore possible resolution of this case with Geraci and
will be mindful of any medical issues. However, we submit that there is no good reason why this
case should be stayed any longer. Accordingly, the Commission respectfully requests that the
stay be lifted.

 
Case 1:18-cv-06432-JFK Document 19 Filed 03/20/20 Page 2 of 2

Hon. John F. Keenan
March 20, 2020
Page 2

Respectfully submitted,

/s/ Alison R. Levine
Senior Counsel

Ce: — John Geraci (by email and UPS)
Jared Lenow, AUSA
Drew Skinner, AUSA

Plaintiff's request to lift the stay is GRANTED. The parties shall
have 60 days to explore a negotiated resolution of this case. If no
such resolution is reached, Plaintiff is directed to notify the Court
by June 1, 2020, whether it intends to proceed to discovery or whether
it intends to file any dispositive motions, such as a motion for
summary judgment.

SOQ ORDERED.

 

Dated: New York, New York L f Ket”
oy ( > j
March Ly? 2020 LS John F. Keenan

United States District Judge
